Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. 

Claim Objections
Claims 14-17 are objected to an apparent error. These claims depend directly or indirectly on system claim 12 and recite “a method as in claim.” It should have been “a system as in claim.” Corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 USC 101.
Claims 1-5 recite limitations claiming a model that do not belong to 4 statutory categories, processes, systems, manufactures, and products, so they are rejected under 35 USC 101.

Claims 1-5 are rejected under 35 USC 101 for being directed to abstract ideas.
For compact prosecution, while claims 1-5 are found ineligible under step 1 of the Alice analysis for reasons discussed above, the Examiner is providing a full analysis for those claims in anticipation that the claim language would be amended for those claims and that analysis moves to step 2.

Claim 1 recites: 
A computer-aided design (CAD) model comprising:
topological and geometrical entities (mental process; this can be done with pen and paper);
graphical annotation information (mental process; this can be done with pen and paper); and
data structures storing non-native format semantic annotation information (mental process; this can be done with pen and paper).
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 1 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 2 depends on claim 1 and recites: 
A computer-aided design (CAD) model as in claim 1 wherein the data structures include a data structure for each type of semantic annotation information (mental process; this can be done with pen and paper).
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 2 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 3 depends on claim 2 and recites:

Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 3 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 4 depends on claim 2 and recites: 
A computer-aided design (CAD) model as in claim 2 wherein each data structure includes a list of annotation instances for a given type of semantic annotation information.
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 4 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 5 depends on claim 4 and recites:  
A computer-aided design (CAD) model as in claim 4 wherein each annotation instance in a list of annotation instances for a given type of semantic annotation information includes data specific to the type of semantic annotation information.
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.


Claims 18-20 are rejected under 35 USC 101 as being directed to claiming software.
Claims 18-20 recite limitations claiming an application programming interface and its software components, so these claims are rejected under 35 USC 101 for being directed to software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (Interoperability of Product and Manufacturing Information Using Ontology, Concurrent Engineering Research and Applications, Vol. 23(3) pp. 265-278, 2015).

As per claim 1, Ahmed teaches a computer-aided design (CAD) model comprising:
topological and geometrical entities (p. 266 left col. ¶ 6, each bullet being counted as a paragraph; Ahmed teaches a 3D CAD model comprising geometric dimensioning; the teaching of a 3D CAD model indicates topological entities of the model comprising surfaces, lines, and their connections);
graphical annotation information (p. 266 left col. ¶ 6; Ahmed teaches a model-based definition comprising drawing annotations directly onto a 3D model; drawing annotations correspond to graphical annotation information); and


As per claim 2, Ahmed teaches a computer-aided design (CAD) model as in claim 1 wherein the data structures include a data structure for each type of semantic annotation information (p. 266 left col. ¶ 7; Ahmed teaches data integration comprising semantic integration of information from heterogeneous CAD systems, where the semantic information comprising parametric and non-parametric).

As per claim 3, Ahmed teaches a computer-aided design (CAD) model as in claim 2 wherein the types of semantic annotation information include dimension, datum, and geometric dimension and tolerancing information (p. 266 left col. ¶ 6, p. 270 left col. ¶ 1; Ahmed teaches types of semantic annotation information include dimension, datum, and geometric dimension and tolerancing information).

As per claim 4, Ahmed teaches a computer-aided design (CAD) model as in claim 2 wherein each data structure includes a list of annotation instances for a given type of semantic annotation information (p. 267 ¶ 1, p. 273 left col. ¶ 3; Ahmed teaches ontology to introduce properties with relationships represented within the classes, slots, and instances according to data structure stored in one or more data files corresponding to a particular 

As per claim 5, Ahmed teaches a computer-aided design (CAD) model as in claim 4 wherein each annotation instance in a list of annotation instances for a given type of semantic annotation information includes data specific to the type of semantic annotation information (p. 266 left col. last paragraph; Ahmed teaches data integration for both parametric and non-parametric information in terms of semantic interoperability; this teaching indicates that for CAD model there exists each annotation instance of annotation instances for a given type of semantic annotation information includes data specific to the type of semantic annotation information as recited).

As per claim 6, Ahmed teaches a method of preserving sematic annotation information of computer-aided design (CAD) annotations from a non-native format CAD model, the method comprising:
creating a native format CAD model from the non-native format CAD model (p. 269 left col. ¶ 3 – right col. ¶ 2; Ahmed teaches performing a process to convert a format CAD model of one CAD system, corresponding to a non-native format CAD model, to another format CAD model of another CAD system, corresponding to a native format CAD model); 
parsing the non-native CAD model to determine annotations associated with features or components of the non-native CAD model (p. 269 left col. ¶ 3 – right col. ¶ 2; Ahmed teaches transporting, processing, and translating data of the non-native format CAD model to data of the native format CAD model; this teaching indicates the parsing step as recited in this limitation);
determining graphical annotation information and semantic annotation information for the annotations (p. 266 left col. ¶ 6, each bullet being counted as a paragraph; Ahmed teaches 
adding the graphical annotation information to the native format CAD model (the discussions above regarding limitations creating a native format CAD model from the non-native format CAD model and determining graphical annotation information and semantic annotation information for the annotations read onto this adding the graphical annotation information to the native format CAD model limitation); and
storing the semantic annotation information with the native format CAD model in data structures associated with the graphical annotation information (p. 269 right col. ¶ 2-3; Ahmed teaches converting a non-native CAD model comprising a macro file to a native CAD model comprising a corresponding macro file; the teaching of a macro file holding information of the model means storing the semantic annotation information with the native format CAD model in data structures associated with the graphical annotation information).

As per claim 7, Ahmed teaches a method as in claim 6 further comprising displaying the native format CAD model with the graphical annotation information (p. 275 Figure 5; this figure illustrates displaying converted a graphically annotated native CAD model from a non-native CAD model).

As per claim 8, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 9, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 12, Ahmed teaches a system for preserving sematic annotation information of computer-aided design (CAD) annotations from a non-native format CAD model, the system comprising:
memory (p. 274 left col. ¶ 3 – right col. ¶ 1; Ahmed teaches using software to perform conversion of 3D CAD models; this teaching indicates usage of a computer comprising memory);
an interface (p. 274 left col. ¶ 3 – right col. ¶ 1; Ahmed teaches using software to perform conversion of 3D CAD models; this teaching indicates usage of a computer comprising interface); and
a processor in communication with the memory and interface (p. 274 left col. ¶ 3 – right col. ¶ 1; Ahmed teaches using software to perform conversion of 3D CAD models; this 
create a native format CAD model from the non-native format CAD model (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons);
parse the non-native CAD model to determine annotations associated with features or components of the non-native CAD model (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons);
determine graphical annotation information and semantic annotation information for the annotations (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons);
add the graphical annotation information to the native format CAD model (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons); and
store the semantic annotation information with the native format CAD model in data structures associated with the graphical annotation information (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons).

As per claim 13, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 18, Ahmed teaches an application programming interface comprising:
routines configured to return non-native format semantic annotation information stored in data structures associated with a native format computer-aided design (CAD) model (p. 274 left col. ¶ 3 – right col. ¶ 1; Ahmed teaches using software to perform conversion of 3D CAD models; this teaching reads on this limitation).

As per claim 19, Ahmed teaches an application programming interface as in claim 18 further comprising a routine configured to identify whether an annotation of the native format CAD model includes a data structure storing non-native format semantic annotation information (p. 266 left col. ¶ 7; Ahmed teaches data integration comprising semantic integration of information from heterogeneous CAD systems; the teaching of semantic information of different CAD systems means data structures storing format semantic annotation information for different CAD systems since a CAD system stores information in its own data structure, and these teachings in combination are interpreted as a routine configure to identify as recited in this claim). 

As per claim 20, Ahmed teaches an application programming interface as in claim 18 further comprising a routine configured to identify a type of an annotation of the native format CAD model that includes a data structure storing non-native format semantic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CUONG V LUU/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148